    Case: 1:20-cv-04699 Document #: 37 Filed: 09/08/20 Page 1 of 4 PageID #:516




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 IN RE: TIKTOK, INC., CONSUMER                    MDL No. 2948
 PRIVACY LITIGATION,
                                                  Master Docket No. 20 C 4699

                                                  Judge John Z. Lee
 This Document Relates to All Cases
                                                  Magistrate Judge Sunil R. Harjani



            MEMORANDUM IN SUPPORT OF APPOINTMENT OF
    KATRINA CARROLL AND JONATHAN M. JAGHER AS CO-LEAD COUNSEL

       Cafferty Clobes Meriwether & Sprengel LLP (“CCMS”), counsel for Plaintiff in the action

originally styled L.B. v. TikTok, Inc. et al., 1:20-cv-02889 (N. D. Ill., filed May 13, 2020),

respectfully submits this memorandum in support of (1) Katrina Carroll of Carlson Lynch LLP

and Jonathan Jagher of Freed Kanner London & Millen LLC’s joint application for appointment

as Co-Lead Counsel (“Proposed Co-Lead Counsel”), and (2) the appointment of a Plaintiffs’

Steering Committee consisting of Robert Foote (Foote, Mielke, Chavez & O’Neil, LLC); Michael

Gervais (Susman Godfrey LLP); Joseph Guglielmo (Scott+Scott Attorneys at Law LLP); Tina

Wolfson (Ahdoot & Wolfson, PC) and James Zouras (Stephan Zouras, LLP).

       CCMS has, since this action’s inception, worked closely with Proposed Co-Lead Counsel

and others to consolidate and organize the various actions originally filed within this District.

CCMS thus can attest to Proposed Co-Lead Counsel’s tireless efforts to manage this litigation with

only one goal in mind: to secure expansive and meaningful relief for the putative Class. Indeed, it

is precisely because of the undersigned’s first-hand experience working with Proposed Co-Lead

Counsel that CCMS urged this Court to appoint Katrina Carroll Temporary Interim Lead Counsel
    Case: 1:20-cv-04699 Document #: 37 Filed: 09/08/20 Page 2 of 4 PageID #:517




pending transfer and centralization by the Judicial Panel on Multidistrict Litigation. See E.R. v.

TikTok, Inc. et al. 1:20-cv-02810, ECF No. 12 (May 21, 2020 “Consent by All Parties to

Consolidate Cases and Uncontested Motion for Appointment of Temporary Interim Lead Counsel

Pending MDL Proceedings”).

       The Court ultimately appointed Ms. Carroll to that role and, respectfully, Proposed Co-

Lead Counsel’s efforts over the ensuing months have justified that decision. Proposed Co-Lead

Counsel repeatedly has worked late into the night to investigate Defendants’ alleged malfeasance

and the ever-shifting political and regulatory landscape within which it operates, secure transfer of

these now-consolidated actions to this District and engage Defendants in settlement discussions

that, given the grit and determination Proposed Co-Lead Counsel have demonstrated, undoubtedly

will exceed the expectations of the Class and Court alike. Their efforts should be applauded.

However, it is the manner in which Proposed Co-Lead Counsel have moved this litigation towards

a successful conclusion that merits commendation and their appointment as Co-Lead Counsel.

       Proposed Co-Lead Counsel has opted for an inclusive approach. They have leveraged the

substantial collective experience of all Plaintiffs’ counsel who wished to participate in prosecuting

this action by assigning each tasks suited to their unique expertise, and consistently solicited input

with respect to any and all strategic decisions. Nowhere is their collaborative philosophy more

evident than in their successful efforts to engage Defendants in settlement discussions, which

required Proposed Co-Lead Counsel to secure the participation of counsel for Plaintiffs in actions

pending across the country, and whose interests may not necessarily have aligned.

       In Case Management Order No. 1, the Court noted that among the criteria for appointment

as lead counsel are “counsel’s willingness to commit to a time-consuming project [and] ability to

work cooperatively with others . . . .” MDL Docket, ECF No. 4. Proposed Co-Lead Counsel check



                                                  2
    Case: 1:20-cv-04699 Document #: 37 Filed: 09/08/20 Page 3 of 4 PageID #:518




both boxes. They have proven themselves dedicated to the task at hand (and ahead), and willing

and able to collaborate with all counsel for the benefit of Plaintiffs and the Class. Accordingly,

CCMS respectfully submits that this Court should appoint Katrina Carroll and Jonathan Jagher as

Co-Lead Counsel, and appoint a Plaintiffs’ Steering Committee consisting of Robert Foote;

Michael Gervais; Joseph Guglielmo; Tina Wolfson and James Zouras.



Dated: September 8, 2020                     Respectfully submitted,

                                             /s/ Daniel O. Herrera
                                             Jennifer W. Sprengel
                                             Daniel O. Herrera
                                             Nickolas J. Hagman
                                             CAFFERTY CLOBES MERIWETHER
                                             & SPRENGEL LLP
                                             150 S. Wacker, Suite 3000
                                             Chicago, Illinois 60606
                                             Telephone: 312-782-4880
                                             Facsimile: 318-782-4485
                                             jsprengel@caffertyclobes.com
                                             dherrera@caffertyclobes.com
                                             nhagman@caffertyclobes.com




                                                3
    Case: 1:20-cv-04699 Document #: 37 Filed: 09/08/20 Page 4 of 4 PageID #:519




                                CERTIFICATE OF SERVICE

        I, Daniel O. Herrera, an attorney, hereby certify that on September 8, 2020, service of the
Memorandum in Support Of Appointment of Katrina Carroll and Jonathan M. Jagher as Co-
Lead Counsel was accomplished pursuant to ECF as to Filing Users and I shall comply with LR
5.5 as to any party who is not a Filing User or represented by a Filing User.



                                             s/ Daniel O. Herrera
                                             Daniel O. Herrera
